Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 4-8, 12-13 and 15-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Sun et al. (Pub NO. CN 212542827 U; hereinafter Sun; translation attached).
Regarding Claim 1, Sun teaches an electrical safety plug (safety plug in Fig. below; See page 5-9) comprising:
a nonconductive plug body (2 in Fig. 1 and Fig. below) comprising a set of pins (pins in fig. 1 and Fig. below; See page 5-9) associated with a first end of the nonconductive plug body (See the first end of non-conducting body in Fig. 1 and Fig. below; See page 5-9), the set of pins configured to conform to a set of pin connector slots (See the slots associated with the pins in Fig. 1 and Fig. below; See page 5-9) associated with an electrical harness including an electrical outlet (See the harness 3 with outlet 4 in Fig. 1 and Fig. below; See page 5-9); and
a tether (1 in Fig. 1 and Fig. below; See page 5-9) connected to a second end of the nonconductive plug body at one or more attachment points (1 is connected to second end of 2 with one attachment point in Fig. 1 and Fig. below; See page 5-9);
a tether connection aperture (See Fig. 1 and Fig. below; See page 5-9) associated with an anchor couple (anchor couple 67 in Fig. 1 and Fig. below; See page 5-9), wherein the tether is at least partially threaded through the tether connection aperture (tether 1 is partially threaded through 67 in Fig. 1 and Fig. below; See page 5-9);

    PNG
    media_image1.png
    343
    802
    media_image1.png
    Greyscale

the anchor couple comprising a first inter-locking device (anchor couple has inter-locking device 6 in Fig. 1 and Fig. below; See page 5-9) removably attached to a second inter-locking device associated with a return couple (first inter-locking device 6 is removably coupled to second inter-locking device 65 associated with return couple 66 in Fig. 1 and Fig. below; See page 5-9); and
an attachment member (See Fig. 1 and Fig. below; See page 5-9) connected to the return couple (attachment member in Fig. 1 and Fig. below is connected to return couple 66; See page 5-9) via an attachment connector aperture associated with at least a portion of the return couple (return couple 66 has connection aperture via which it is connected to attachment member in Fig. 1 and Fig. below; See page 5-9).

    PNG
    media_image2.png
    316
    793
    media_image2.png
    Greyscale


Regarding Claim 4, Sun teaches the electrical safety plug of claim 1, wherein the set of pins comprises a single pin, and wherein the set of pin connector slots comprises a single pin connector slot (See Fig. below; See page 5-9).

    PNG
    media_image3.png
    267
    735
    media_image3.png
    Greyscale

Regarding Claim 5, Sun teaches the electrical safety plug of claim 1, wherein the set of pins comprises two pins, and wherein the set of pin connector slots comprises two pin connector slots (See Fig. below; See page 5-9).

    PNG
    media_image4.png
    267
    735
    media_image4.png
    Greyscale

Regarding Claim 6, Sun teaches the electrical safety plug of claim 1, wherein the set of pins comprises three pins, and wherein the set of pin connector slots comprises three pin connector slots (See Fig. below; See page 5-9). 

    PNG
    media_image5.png
    267
    735
    media_image5.png
    Greyscale

Regarding Claim 7, Sun teaches the electrical safety plug of claim 1, wherein the tether is a first tether, and wherein the attachment member comprises a second tether (See Fig. below; See page 5-9).

    PNG
    media_image6.png
    350
    766
    media_image6.png
    Greyscale

Regarding Claim 8, Sun teaches the electrical safety plug of claim 1, wherein the attachment member comprises a suction device (See Fig. below; See page 5-9).

    PNG
    media_image6.png
    350
    766
    media_image6.png
    Greyscale

Regarding Claim 12, Sun teaches the electrical safety plug of claim 1, wherein the tether connects to the second end of the nonconductive plug body at a single attachment point (tether connects the two parts of Fig. 1 into single connection point; See page 5-9).

    PNG
    media_image6.png
    350
    766
    media_image6.png
    Greyscale

Regarding Claim 13, Sun teaches the electrical safety plug of claim 1, wherein a first end of the tether connects to the second end of the nonconductive plug body at a first attachment point, and wherein the second end of the tether connects to the second end of the nonconductive plug body at a second attachment point (See Fig. below; See page 5-9).

    PNG
    media_image7.png
    473
    799
    media_image7.png
    Greyscale

Regarding Claim 15, Sun teaches a method for performing maintenance using an electrical safety plug (safety plug in Fig. below; See page 5-9), the method comprising:
dis-engaging a first interlocking device from a second interlocking device to separate an anchor couple from a return couple (dis-engaging first interlock 1 from second interlock 3 in Fig. below; See page 5-9);
inserting a set of pins associated with a first end of a nonconductive plug body (inserting pins in the first end if plug body 2 in Fig. below; See page 5-9) attached to the anchor (pins are attached to anchor 67 in Fig. below; See page 5-9) couple via a tether into a set of pin connection slots (See the tether 1 of pin connection slot of safety plug 2 in fig. below; See page 5-9) associated with an electric plug (all are associated with electric plug 2 in Fig. below), at least one end of the tether connected to a second end of the nonconductive plug body (See the tether is connected to second end of plug body 2 in Fig. below; See page 5-9); and
attaching the anchor couple to a side member of a case via the first interlocking device (anchor 67 is coupled to a side member of case 65 vis the first interlock device in Fig. below; See page 5-9) creating tension in the tether (tension of tether 1 is created by 6 in Fig. below; See page 5-9), the tension pulling an electrical harness associated with the nonconductive plug body in a direction of an attachment point of the tether (by pulling the harness 6 of tether 1 in Fig. below; See page 5-9), wherein the nonconductive plug body covers the set of pin connection slots (set of pin connection slots with 66 in Fig. below; See page 5-9) and the tether pulls the electrical harness away from a base member (tether 1 pulls the harness 6 towards pins 66 and away from base 2 in Fig. below; See page 5-9).

    PNG
    media_image8.png
    396
    811
    media_image8.png
    Greyscale

Regarding Claim 16, Sun teaches the method of claim 15, wherein the anchor couple supports the electrical safety plug (anchor 67 supports the safety plug 2 in Fig. below; See page 5-9) and the electrical harness in an elevated or displaced configuration moving the electrical harness away from a work area (harness 6 is pulled to make connection of safety plug by moving in Fig. below; See page 5-9).

    PNG
    media_image9.png
    281
    796
    media_image9.png
    Greyscale

Regarding Claim 17, Sun teaches the method of claim 15, wherein the anchor couple is detached from the side member responsive to completion of a task (anchor 67 is detached from the side member of 3 in Fig. below; See page 5-9).

    PNG
    media_image10.png
    281
    796
    media_image10.png
    Greyscale

Regarding Claim 18, The method of claim 15, further comprising:
reattaching the second interlocking device to the first interlocking device after removal of the electrical safety plug from an electrical outlet (reattaching the first interlock from second interlock after plug 2 is removed in Fig. below; See page 5-9).

    PNG
    media_image11.png
    281
    796
    media_image11.png
    Greyscale

Regarding Claim 19, Sun teaches an electrical safety plug for utilization during performance of a task (safety plug in Fig. below), the electrical safety plug comprising:
a nonconductive plug body (2 in Fig. 1 and Fig. below; See page 5-9);
one or more pins (pins in fig. 1 and Fig. below; See page 5-9) conforming to one or more pin connector slots in an electrical outlet (pin connector 66 of outlet 4 in fig. below; See page 5-9), the one or more pins associated with a first end of the nonconductive plug body (See the first end of non-conducting body in Fig. 1 and Fig. below; See page 5-9);
a tether (1 in Fig. 1 and Fig. below; See page 5-9) connected to a second end of the nonconductive plug body at one or more attachment points (1 is connected to second end of 2 with one attachment point in Fig. 1 and Fig. below; See page 5-9);
a tether connection aperture (See Fig. 1 and Fig. below; See page 5-9) associated with an anchor couple (anchor couple 67 in Fig. 1 and Fig. below; See page 5-9), wherein the tether is at least partially threaded through the tether connection aperture (tether 1 is partially threaded through 67 in Fig. 1 and Fig. below; See page 5-9); 

    PNG
    media_image1.png
    343
    802
    media_image1.png
    Greyscale

and the anchor couple comprising an interlock device (anchor couple has inter-locking device 6 in Fig. 1 and Fig. below; See page 5-9) anchoring the anchor couple to at least a portion of a member of a display case (first inter-lock device anchoring a portion of display case 3 in Fig. below; See page 5-9).

    PNG
    media_image2.png
    316
    793
    media_image2.png
    Greyscale

Regarding Claim 20, Sun teaches the electrical safety plug of claim 19, further comprising:
a second inter-locking device (See Fig. below; See page 5-9) associated with a return couple (return couple 66 has connection aperture via which it is connected to attachment member in Fig. 1 and Fig. below; See page 5-9); and
an attachment member (See Fig. 1 and Fig. below; See page 5-9) connected to the return couple (attachment member in Fig. 1 and Fig. below is connected to return couple 66; See page 5-9) via an attachment connector aperture associated with at least a portion of the return couple (return couple 66 has connection aperture via which it is connected to attachment member in Fig. 1 and Fig. below; See page 5-9).

    PNG
    media_image2.png
    316
    793
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Kersman et al. (Patent NO. US 3,868,160; hereinafter Kersman).
Regarding Claim 2, Sun teaches the electrical safety plug of claim 1. Sun is silent about wherein the first interlocking device comprises a first magnet and the second interlocking device comprises a second magnet.
Kersman teaches safety plug (See Col. 13, Lines 5-10) with interlocking device with magnet (See Col. 11, Lines 50-55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Sun and Kersman by using a first magnet and the second interlocking device comprises a second magnet in order to achieve safety mechanism (Kersman; abstract).
Regarding Claim 3, Sun teaches the electrical safety plug of claim 1. Sun is silent about wherein the first interlocking device comprises two or more magnets.
Kersman teaches safety plug (See Col. 13, Lines 5-10) with interlocking device with magnet (See Col. 11, Lines 50-55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Sun and Kersman by using the first interlocking device comprises two or more magnets in order to achieve safety mechanism (Kersman; abstract).
7.	Claim(s) 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Clifton et al. (Pub NO. US 2018/0041072 A1; hereinafter Clifton).
Regarding Claim 9, Sun teaches the electrical safety plug of claim 1. Sun is silent about further comprising:
one or more diagnostic sensors comprising at least one sensor for detecting whether the electrical outlet is a live outlet having a live power source connected to it or a dead outlet.
Clifton teaches further comprising:
one or more diagnostic sensors comprising at least one sensor for detecting whether the electrical outlet is a live outlet having a live power source connected to it or a dead outlet (See [0226], [0251]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Sun by using one or more diagnostic sensors comprising at least one sensor for detecting whether the electrical outlet is a live outlet having a live power source connected to it or a dead outlet, as taught by Clifton in order to  detect power (Clifton; [0251]).
Regarding Claim 10, Sun teaches the electrical safety plug of claim 1. Sun is silent about further comprising:
one or more diagnostic sensor comprising at least one sensor for detecting an amount of voltage running through the electrical harness.
Clifton teaches further comprising:
one or more diagnostic sensor comprising at least one sensor for detecting an amount of voltage running through the electrical harness (See [0226], [0251]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Sun by using one or more diagnostic sensor comprising at least one sensor for detecting an amount of voltage running through the electrical harness, as taught by Clifton in order to detect power (Clifton; [0251]).
Regarding Claim 11, Sun teaches the electrical safety plug of claim 1. Sun is silent about further comprising at least one of a voltmeter, an ammeter, or an ohm meter.
Clifton teaches further comprising:
at least one of a voltmeter, an ammeter, or an ohm meter (See [0237]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Sun by using at least one of a voltmeter, an ammeter, or an ohm meter, as taught by Clifton in order to detect power (Clifton; [0251]).
Regarding Claim 14, Sun teaches the electrical safety plug of claim 1. Sun is silent about further comprising:
one or more light emitting diode (LED) lights.
Clifton teaches further comprising:
one or more light emitting diode (LED) lights (See [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Sun by using one or more light emitting diode (LED) lights, as taught by Clifton in order to detect power (Clifton; [0251]).


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. Martin et al. (Patent NO. US 10,522,936 B2) discloses Outlet Safety Device.
	b. Krenz et al. (Patent NO. US 11,289,883 B1) discloses Modular Plug-And-Play Power Device.
	c. Gibbon et al. (Pub NO. US 2019/0305463 A1) discloses Connector Storage Device.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2858                                                                                                                                                                                                        

/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858